DETAILED ACTION
Claims 1-6, 8-14 and 16-20 are pending.  Claims 1, 9 and 15 have been amended.  Claims 7 and 15 have been canceled.  Claims 1-6, 8-14 and 16-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Weiss1, Feng2 and Carus3.

Weiss teaches searchable textual labels or tags (Paragraph [0055]).  Weiss further teaches a first vector with a first vector group (Paragraph [0015]).  Weiss further teaches grouping vectors into clusters (Paragraph [0017]).



Carus teaches a sample set of documents, said third vector space model being a first-order vector space model (Paragraph [0049]).

The prior art of record does not expressly disclose the following limitation:
“generating, by a vector engine, (i) a first vector representing a first project of the set of projects, wherein the first vector comprises a first set of filters used in the first project and a respective filter level associated with each of the first set of filters that defines an ordered position of the respective filter level in the first set of filters, and (ii) a second vector representing a second project of the set of projects, wherein the second vector comprises a second set of filters used in the second project and a respective filter level associated with each of the second set of filters that defines an ordered position of the respective filter level in the second set of filters;”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DUSTIN D EYERS/               Examiner, Art Unit 2164    

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
    

    
        1 Weiss et al., Patent Application Publication No. 2018/0300865
        2 Feng et al., Patent Application Publication No. 2012/0005242
        3 Carus et al., Patent Application Publication No. 2016/0350283